363 F.2d 371
Irving GOSTIN, Appellee,v.Jules NELSON, Appellant, and Josef Hoffman, d/b/a MeritAssociates, and Individually.
No. 15670.
United States Court of Appeals Third Circuit.
Submitted March 11, 1966.Decided July 11, 1966.

George Scott Stewart, III, Philadelphia, Pa.  (Charles W. Gross, Philadelphia, Pa., on the brief), for appellant.
Charles K. Keil, Wilmington, Del.  (Howard M. Handelman, Bayard, Brill, Russell & Handelman, Wilmington, Del., on the brief), for appellee.
Before SMITH and FREEDMAN, Circuit Judges, and MILLER, District Judge.
OPINION OF THE COURT
PER CURIAM.


1
This action for breach of contract came before the court below on successive motions filed by the appellee under Fed.Rules Civ.Proc., rule 56, 28 U.S.C.A. After the entry of a partial judgment on the issue of liability the court entered a final judgment in favor of the appellee on the issue of damages.  On this appeal the appellant contests only the latter judgment.


2
The appellee's second motion was predicated on the appellant's ansers to interrogatories.  These answers furnished an adequate basis for the assessment of damages.  The appellant filed a counter-affidavit, the relevant portions of which were based entirely on information and belief and not on personal knowledge.  Since the counteraffidavit did not meet the requirements of subdivision (e) of the said rule, as amended, the court properly disregarded it and entered judgment for the appellee.  Durovic v. Palmer, 342 F.2d 634 (7th Cir. 1965); F. S. Bown Electric Co. v. J. D. Hedin Construction Co., 114 U.S.App.D.C. 361, 316 F.2d 362 (1963); Hoston v. J. R. Watkins Company, 300 F.2d 869 (9th Cir. 1962).


3
The judgment of the court below D.C., 41 F.R.D. 48, will be affirmed.